RESOLUCIÓN
Examinada la Moción Solicitando Reinstalación a la Abogacía y la Notaría, se reinstala al licenciado Carlos A. Cubero Feliciano al ejercicio de la abogacía. Se le apercibe que en el futuro deberá cumplir rigurosamente con su deber de pagar las cuotas del Colegio de Abogados y con las ór-denes de este Tribunal.
En cuanto a la solicitud de reinstalación al ejercicio de la notaría, se ordena a la Directora de la Oficina de Inspec-ción de Notarías a que, en un término de treinta días con-tados a partir de la notificación de esta Resolución, informe el estado de la obra notarial incautada al licenciado Cu-bero Feliciano.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(JFdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo